       Case 1:15-cv-02950-RA-KNF Document 253
                                          252 Filed 09/08/20
                                                    09/06/20 Page 1 of 1




                                                                                   Eric R. Stern
                                                                                Founding Partner
                                                                              Tel. (212) 627-9300
                                                                               Cell (917) 741-3025
                                                                      EStern@SternLawGroup.com
                                            September 6, 2020
BY ECF:
The Honorable Ronnie Abrams, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007

             Re:      Lin v. Grand Sichuan 74 St d/b/a Grand Sichuan 74 et al.
                      Case Number 15-cv-2950(RA)(KNF)
Dear Judge Abrams:
On behalf of Defendants Yong Li Li, Yong Shu Li and Li Jiang in the referenced matter, we write
pursuant to Your Honor’s Individual Rules and Practices to request an additional eight (8) days’–
from September 8, 2020 to September 16, 2020 – to file objections or otherwise respond to the
recent Report & Recommendation issued by the Court, dated August 13, 2020.
This is Defendants’ second request for an extension and this request does not affect any other
scheduled dates in this matter.
We sought Counsel’s consent by email this morning, but have not yet heard back from them.
We thank the Court in advance for its consideration in this matter.
Respectfully submitted,
STERN LAW GROUP

Eric R. Stern, Esq.                             Application granted. No further extensions will be granted.


                                                SO ORDERED.


                                                                        __________________
                                                                        Hon. Ronnie Abrams
                                                                        9/8/2020




45 Broadway, 30th Floor | New York, NY 10006 | (212) 627-9930 | www.SternLawGroup.com
